DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because a search cannot be conducted in the limited amount of time authorized for this program since the proposed amendment to claims 1 and 28 also changes the scope of dependent claims, which requires an additional consideration. Therefore, the response is being reviewed under pre-pilot practice.  Thus, the proposed amendment to claims 1, 21, and 28 reciting "to increase a temperature of the chemical solution”, will not be entered. 
Response to Arguments
3.	Applicant’s argument directed to Andreas not teaching the limitation “to increase a temperature of the chemical solution” appears to be unpersuasive because Andreas suggests there being a nexus between higher level of contaminants and increasing temperature of cleaning solution to achieve faster cleaning (para 0033).  
4.	Furthermore, the argument that Andreas provides no teaching of a feedback and adjustment using a hardware/software is not persuasive.  Andreas was not relied upon for that specific teaching.  The examiner relied upon Kashkush which teaches a system wherein in response to contaminant level being greater than a baseline value, a command is given to adjust cleaning parameters.  Although Kashkush is silent with respect to temperature being a parameter, Andreas was used as an example to show the nexus between high contaminant levels and the cleaning solution temperature being increased.  Thus, according to Andreas one of ordinary skill in the art would consider cleaning solution temperature as a parameter to adjust based on contaminant level in Kashkush in order to achieve faster cleaning.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        /MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714